Citation Nr: 1449822	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-48 676	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory condition, to include bronchitis and upper respiratory infection.

3.  Entitlement to service connection for obstructive airway disease.

4.  Entitlement to service connection for lung tumors and pulmonary scarring.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for acid reflux.

7.  Entitlement to service connection for cardiac problems.

8.  Entitlement to service connection for otitis media.

9.  Entitlement to service connection for fungus on the skin.

10.  Entitlement to service connection for lymph node enlargement.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987 and again from June 1992 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Veteran subsequently requested jurisdiction be transferred to the RO in Cheyenne, Wyoming.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge on his substantive appeal forms.  A hearing was scheduled for May 2014, but in the interim the Veteran moved from Colorado to Cheyenne, Wyoming.  It was unclear whether the Veteran received notice of the hearing, so a clarification letter was sent to the Veteran in October 2014.  He responded in October 2014 indicating he wanted to appear before a Veterans Law Judge of the Board via video conference.  Attached to his response was another change of address form, indicating an address in Colorado.

The RO must clarify with the Veteran whether he wishes to have a video hearing at the Cheyenne, Wyoming RO or, in the alternative, at the Denver, Colorado RO.  Thereafter, schedule the Veteran for the hearing as requested.

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran the RO location/jurisdiction requested for his Board hearing and then schedule the Veteran for a Board hearing consistent with his request.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

